NATIONAL MARKET The outlook points to steady growth after a softer first quarter. Source: Federal Reserve Bank of Kansas City NATIONAL MARKET 2 Source: Federal Reserve Bank of Kansas City NATIONAL MARKET 3 Labor market conditions have brightened. Source: Federal Reserve Bank of Kansas City NATIONAL MARKET 4 Critical peak in past due and foreclosure rates - shadow inventory remains a concern. Source: Federal Reserve Bank of Kansas City NATIONAL MARKET 5 Inflation pressures remain subdued. Source: Federal Reserve Bank of Kansas City PCE PERSONAL CONSUMPTION EXPENDITURES 6 NATIONAL MARKET RISKS TO RECOVERY vRising Interest Rates (Mortgage Rates) vRising Interest Rates (Mortgage Rates) vRising Energy/Commodity Prices vRising Energy/Commodity Prices vInternational Instability vInternational Instability vFederal/State/Local Budget Overhang vFederal/State/Local Budget Overhang vHousehold De-Leveraging Takes Longer than Expected vHousehold De-Leveraging Takes Longer than Expected vShort Expansion vShort Expansion Source: Federal Reserve Bank of Kansas City 7 NATIONAL MARKET WHAT MAKES RECOVERY SUSTAINIBLE Source: Federal Reserve Bank of Kansas City vStrong Financial Position of Corporate Sector vStrong Financial Position of Corporate Sector vResumption of Household Debt Growth vResumption of Household Debt Growth vGrowing Replacement Needs - Households/Firms vGrowing Replacement Needs - Households/Firms vVirtuous Cycle - Capitalism, Invisible Hand vVirtuous Cycle - Capitalism, Invisible Hand 8 NATIONAL MARKET MARKET SHARE - LOS ALAMOS STATE MARKET New Mexico is Among the Weakest Labor Markets in the 10th District Source: Federal Reserve Bank of Kansas City STATE MARKET 9 Foreclosure rates in New Mexico are lower than many parts of the nation. Source: Federal Reserve Bank of Kansas City 10 STATE MARKET There have been large regional variations in home price appreciation over the past 5 years. Source: Federal Reserve Bank of Kansas City 11 STATE MARKET LOCAL MARKETS LOS ALAMOS MARKET vStable Budget & Employment at LANL vStable Budget & Employment at LANL vHousing vHousing vLowest Unemployment in the State vLowest Unemployment in the State 12 LOCAL MARKETS SANTA FE MARKET v Unemployment Rate v Unemployment Rate v Tourism v Tourism v State Government Trends v State Government Trends v Housing v Housing v Commercial Real Estate v Commercial Real Estate 13 LOCAL MARKETS ALBUQUERQUE/RIO RANCHO MARKET vLarge Employers vLarge Employers vUnemployment Rate vUnemployment Rate vHousing vHousing vCommercial Real Estate vCommercial Real Estate 14 LOCAL MARKETS ACCOMPLISHMENTS/RECOGNITION vBest of Santa Fe 5 Years in a Row vBest of Santa Fe 5 Years in a Row vBill Enloe Named 2010 Top CEO vBill Enloe Named 2010 Top CEO vLANB - Leading NM Mortgage Lender vLANB - Leading NM Mortgage Lender vBill Enloe Becomes a Corporate Hero vBill Enloe Becomes a Corporate Hero 15 LOCAL MARKETS COMPANY PERFORMANCE PROFITABILITY *1st Quarter 2011 Results Annualized NET INCOME 16 PROFITABILITY EFFICIENCY RATIO 17 BHCPR Peer Bank Holding Company Performance Report - $1 to $3B SNL Peer $1 to $5B located in NM, CO, AZ, UT and NV PROFITABILITY NON-PERFORMING ASSETS/TOTAL ASSETS 18 BHCPR Peer Bank Holding Company Performance Report - $1 to $3B SNL Peer $1 to $5B located in NM, CO, AZ, UT and NV PROFITABILITY LOAN LOSS PROVISION/LOAN LOSS RESERVE 19 CAPITAL LEVERAGE CAPITAL RATIO 20 BHCPR Peer Bank Holding Company Performance Report - $1 to $3B SNL Peer $1 to $5B located in NM, CO, AZ, UT and NV CAPITAL TOTAL TIER 1 CAPITAL 21 CHALLENGES CHALLENGES vFNMA vFNMA vInterest Rates vInterest Rates vRegulatory Changes vRegulatory Changes vContinued Economic Recovery vContinued Economic Recovery vCapital Formation vCapital Formation 22 OPPORTUNITIES OPPORTUNITIES vCompetitive Mix vCompetitive Mix vSize vSize vExpertise vExpertise vTechnology vTechnology vReputation vReputation 23 QUESTIONS
